T^TlNCOURT OF APPEALS
                                                 12th CourtolA££eaS3Wsjnct




                                                  CATHY S. LUSK,

                                                               FILE



        RE:   Case No.   14-1039                       DATE:     2/27/2015
        COA #:   12-13-00038-CV          TC#:   08-CV-30,215
STYLE:JOAQUIN INDEPENDENT SCHOOL DISTRICT
   v.   SHELBY COUNTY APPRAISAL DISTRICT,             ET AL.


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                           MS.   CATHY   S.   LUSK
                           CLERK,   TWELFTH COURT OF APPEALS
                           1517 WEST FRONT, SUITE 354'
                           TYLER, TX  75702